
	
		II
		112th CONGRESS
		1st Session
		S. 1345
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2011
			Ms. Cantwell (for
			 herself and Mrs. Murray) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To provide for equitable compensation to the Spokane
		  Tribe of Indians of the Spokane Reservation for the use of tribal land for the
		  production of hydropower by the Grand Coulee Dam, and for other purposes.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Spokane Tribe of Indians of the
			 Spokane Reservation Grand Coulee Dam Equitable Compensation Settlement
			 Act.
		2.FindingsCongress finds that—
			(1)from 1927 to
			 1931, at the direction of Congress, the Corps of Engineers investigated the
			 Columbia River and its tributaries to determine sites at which power could be
			 produced at low cost;
			(2)under section
			 10(e) of the Federal Power Act (16 U.S.C. 803(e)), when licenses are issued
			 involving tribal land within an Indian reservation, a reasonable annual charge
			 shall be fixed for the use of the land, subject to the approval of the Indian
			 tribe having jurisdiction over the land;
			(3)in August 1933,
			 the Columbia Basin Commission, an agency of the State of Washington, received a
			 preliminary permit from the Federal Power Commission for water power
			 development at the Grand Coulee site;
			(4)had the Columbia
			 Basin Commission or a private entity developed the site, the Spokane Tribe
			 would have been entitled to a reasonable annual charge for the use of the land
			 of the Spokane Tribe;
			(5)in the mid-1930s,
			 the Federal Government, which is not subject to licensing under the Federal
			 Power Act (16 U.S.C. 792 et seq.)—
				(A)federalized the
			 Grand Coulee Dam project; and
				(B)began
			 construction of the Grand Coulee Dam;
				(6)when the Grand
			 Coulee Dam project was federalized, the Federal Government recognized
			 that—
				(A)development of
			 the project affected the interests of the Spokane Tribe and the Confederated
			 Tribes of the Colville Reservation; and
				(B)it would be
			 appropriate for the Spokane and Colville Tribes to receive a share of revenue
			 from the disposition of power produced at Grand Coulee Dam;
				(7)in the Act of
			 June 29, 1940 (16 U.S.C. 835d et seq.), Congress—
				(A)granted to the
			 United States—
					(i)in
			 aid of the construction, operation, and maintenance of the Columbia Basin
			 Project, all the right, title, and interest of the Spokane Tribe and Colville
			 Tribes in and to the tribal and allotted land within the Spokane and Colville
			 Reservations, as designated by the Secretary of the Interior from time to time;
			 and
					(ii)other interests
			 in that land as required and as designated by the Secretary for certain
			 construction activities undertaken in connection with the project; and
					(B)provided that
			 compensation for the land and other interests was to be determined by the
			 Secretary in such amounts as the Secretary determined to be just and
			 equitable;
				(8)pursuant to that
			 Act, the Secretary paid—
				(A)to the Spokane
			 Tribe, $4,700; and
				(B)to the
			 Confederated Tribes of the Colville Reservation, $63,000;
				(9)in 1994,
			 following litigation under the Act of August 13, 1946 (commonly known as the
			 Indian Claims Commission Act (60 Stat. 1049, chapter 959; former
			 25 U.S.C. 70 et seq.)), Congress ratified the Colville Settlement Agreement,
			 which required—
				(A)for past use of
			 the land of the Colville Tribes, a payment of $53,000,000; and
				(B)for continued use
			 of the land of the Colville Tribes, annual payments of $15,250,000, adjusted
			 annually based on revenues from the sale of electric power from the Grand
			 Coulee Dam project and transmission of that power by the Bonneville Power
			 Administration;
				(10)the Spokane
			 Tribe, having suffered harm similar to that suffered by the Colville Tribes,
			 did not file a claim within the 5-year statute of limitations under the Indian
			 Claims Commission Act;
			(11)neither the
			 Colville Tribes nor the Spokane Tribe filed claims for compensation for use of
			 the land of the respective Tribes with the Commission prior to August 13, 1951,
			 but both Tribes filed unrelated land claims prior to August 13, 1951;
			(12)in 1976, over
			 objections by the United States, the Colville Tribes were successful in
			 amending the 1951 Claims Commission land claims to add the Grand Coulee claim
			 of the Colville Tribes;
			(13)the Spokane
			 Tribe had no such claim to amend, having settled the Claims Commission land
			 claims of the Spokane Tribe with the United States in 1967;
			(14)the Spokane
			 Tribe has suffered significant harm from the construction and operation of
			 Grand Coulee Dam;
			(15)Spokane tribal
			 acreage taken by the United States for the construction of Grand Coulee Dam
			 equaled approximately 39 percent of Colville tribal acreage taken for
			 construction of the dam;
			(16)the payments and
			 delegation made pursuant to this Act constitute fair and equitable compensation
			 for the past and continued use of Spokane tribal land for the production of
			 hydropower at Grand Coulee Dam; and
			(17)by vote of the
			 Spokane tribal membership, the Spokane Tribe has resolved that the payments and
			 delegation made pursuant to this Act constitute fair and equitable compensation
			 for the past and continued use of Spokane tribal land for the production of
			 hydropower at Grand Coulee Dam.
			3.PurposeThe purpose of this Act is to provide fair
			 and equitable compensation to the Spokane Tribe for the use of the land of the
			 Spokane Tribe for the generation of hydropower by the Grand Coulee Dam.
		4.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Bonneville Power
			 Administration or the head of any successor agency, corporation, or entity that
			 markets power produced at Grand Coulee Dam.
			(2)Colville
			 Settlement AgreementThe term Colville Settlement
			 Agreement means the Settlement Agreement entered into between the United
			 States and the Colville Tribes, signed by the United States on April 21, 1994,
			 and by the Colville Tribes on April 16, 1994, to settle the claims of the
			 Colville Tribes in Docket 181–D of the Indian Claims Commission, which docket
			 was transferred to the United States Court of Federal Claims.
			(3)Colville
			 TribesThe term Colville Tribes means the
			 Confederated Tribes of the Colville Reservation.
			(4)Computed Annual
			 PaymentThe term Computed Annual Payment means the
			 payment calculated under paragraph 2.b. of the Colville Settlement Agreement,
			 without regard to any increase or decrease in the payment under section 2.d. of
			 the agreement.
			(5)Confederated
			 Tribes ActThe term Confederated Tribes Act means
			 the Confederated Tribes of the Colville Reservation Grand Coulee Dam Settlement
			 Act (Public Law 103–436; 108 Stat. 4577).
			(6)FundThe
			 term Fund means the Spokane Tribe of Indians Settlement Fund
			 established by section 5.
			(7)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(8)Spokane
			 Business CouncilThe term Spokane Business Council
			 means the governing body of the Spokane Tribe under the constitution of the
			 Spokane Tribe.
			(9)Spokane
			 TribeThe term Spokane Tribe means the Spokane Tribe
			 of Indians of the Spokane Reservation, Washington.
			5.Settlement
			 fund
			(a)Establishment
			 of fundThere is established in the Treasury of the United States
			 an interest-bearing trust fund to be known as the Spokane Tribe of
			 Indians Settlement Fund, consisting of—
				(1)amounts deposited
			 in the Fund under subsection (b); and
				(2)any interest
			 earned on investment of amounts in the Fund.
				(b)DepositsFrom
			 amounts made available under section 11—
				(1)for fiscal year
			 2012, the Secretary shall deposit in the Fund $23,900,000; and
				(2)for each of the 4
			 fiscal years thereafter, the Secretary shall deposit in the Fund
			 $18,900,000.
				(c)Maintenance and
			 Investment of FundThe Fund shall be maintained and invested by
			 the Secretary in accordance with the Act of June 24, 1938 (25 U.S.C.
			 162a).
			(d)Payment of
			 Funds to Spokane Business Council
				(1)RequestAt
			 any time after amounts are deposited in the Fund, the Spokane Business Council
			 may submit to the Secretary written notice of the adoption by the Spokane
			 Business Council of a resolution requesting that the Secretary pay all or a
			 portion of the amounts in the Fund to the Spokane Business Council.
				(2)PaymentNot
			 later than 60 days after receipt of a notice under paragraph (1), the Secretary
			 shall pay the amount requested to the Spokane Business Council.
				(e)Use of
			 funds
				(1)Cultural
			 resource repository and interpretive center
					(A)In
			 generalOf the initial deposit under subsection (b)(1),
			 $5,000,000 shall be used by the Spokane Business Council for the planning,
			 design, construction, equipping, and continuing operation and maintenance of a
			 Cultural Resource Repository and Interpretive Center to—
						(i)house, preserve,
			 and protect the burial remains and funerary and cultural resources affected by
			 the operation of the Grand Coulee Dam; and
						(ii)provide an
			 interpretive and educational facility regarding the culture and history of the
			 Spokane Tribe.
						(B)EffectThe
			 funding under subparagraph (A) does not alter or affect any authority,
			 obligation, or responsibility of the United States under—
						(i)the
			 Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et
			 seq.);
						(ii)the
			 Archaeological Resources Protection Act (16 U.S.C. 470aa et seq.);
						(iii)the National
			 Historic Preservation Act (16 U.S.C. 470 et seq.); or
						(iv)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
						(2)Other
			 usesOf all other amounts deposited in the Fund (including
			 interest generated on those amounts)—
					(A)25 percent shall
			 be—
						(i)reserved by the
			 Spokane Business Council; and
						(ii)used for
			 discretionary purposes of general benefit to all members of the Spokane Tribe;
			 and
						(B)75 percent shall
			 be used by the Spokane Business Council to carry out—
						(i)resource
			 development programs;
						(ii)credit
			 programs;
						(iii)scholarship
			 programs; or
						(iv)reserve,
			 investment, and economic development programs.
						6.Payments by
			 Administrator
			(a)Initial
			 paymentOn March 1, 2012, the Administrator shall pay to the
			 Spokane Tribe an amount equal to 25 percent of the Computed Annual Payment for
			 fiscal year 2011.
			(b)Subsequent
			 payments
				(1)In
			 generalNot later than March 1, 2013, and March 1 of each year
			 thereafter through March 1, 2021, the Administrator shall pay the Spokane Tribe
			 an amount equal to 25 percent of the Computed Annual Payment for the preceding
			 fiscal year.
				(2)March 1, 2022,
			 and subsequent yearsNot later than March 1, 2022, and March 1 of
			 each year thereafter, the Administrator shall pay the Spokane Tribe an amount
			 equal to 32 percent of the Computed Annual Payment for the preceding fiscal
			 year.
				7.Treatment after
			 amounts are paid
			(a)Use of
			 paymentsPayments made to the Spokane Business Council or Spokane
			 Tribe under section 5 or 6 may be used or invested by the Business Council in
			 the same manner and for the same purposes as other Spokane Tribe governmental
			 amounts.
			(b)No trust
			 responsibility of the SecretaryNeither the Secretary nor the
			 Administrator shall have any trust responsibility for the investment,
			 supervision, administration, or expenditure of any amounts after the date on
			 which the funds are paid to the Spokane Business Council or Spokane Tribe under
			 section 5 or 6.
			(c)Treatment of
			 funds for certain purposesThe payments of all amounts to the
			 Spokane Business Council and Spokane Tribe under sections 5 and 6, and the
			 interest and income generated by those amounts, shall be treated in the same
			 manner as payments under section 6 of the Saginaw Chippewa Indian Tribe of
			 Michigan Distribution of Judgment Funds Act (100 Stat. 677).
			(d)Tribal
			 auditAfter the date on which amounts are paid to the Spokane
			 Business Council or Spokane Tribe under section 5 or 6, the amounts
			 shall—
				(1)constitute
			 Spokane Tribe governmental amounts; and
				(2)be subject to an
			 annual tribal government audit.
				8.Repayment
			 credit
			(a)In
			 generalThe Administrator shall deduct from the interest payable
			 to the Secretary of the Treasury from net proceeds (as defined in section 13 of
			 the Federal Columbia River Transmission System Act (16 U.S.C. 838k))—
				(1)in fiscal year
			 2022, $2,700,000; and
				(2)in each
			 subsequent fiscal year in which the Administrator makes a payment under section
			 6, $2,700,000.
				(b)Crediting
				(1)In
			 generalExcept as provided in paragraphs (2) and (3), each
			 deduction made under this section for the fiscal year shall be—
					(A)a credit to the
			 interest payments otherwise payable by the Administrator to the Secretary of
			 the Treasury during the fiscal year in which the deduction is made; and
					(B)allocated pro
			 rata to all interest payments on debt associated with the generation function
			 of the Federal Columbia River Power System that are due during the fiscal
			 year.
					(2)Deduction
			 greater than amount of interestIf, in an applicable fiscal year
			 under paragraph (1), the deduction is greater than the amount of interest due
			 on debt associated with the generation function for the fiscal year, the amount
			 of the deduction that exceeds the interest due on debt associated with the
			 generation function shall be allocated pro rata to all other interest payments
			 due during the fiscal year.
				(3)CreditTo
			 the extent that a deduction exceeds the total amount of interest described in
			 paragraphs (1) and (2), the deduction shall be applied as a credit against any
			 other payments that the Administrator makes to the Secretary of the
			 Treasury.
				9.Delegation of
			 authority; reservation boundary; retention of authority
			(a)Delegation of
			 authorityThe delegation by the Secretary to the Spokane Tribe
			 under the authority of the following, with respect to land that is located
			 within the exterior boundaries of the Spokane Indian Reservation, is
			 confirmed:
				(1)The Act of June
			 17, 1902 (43 U.S.C. 373).
				(2)The Act of June
			 29, 1940 (16 U.S.C. 835d).
				(3)Section 15 of the
			 Act of August 4, 1939 (43 U.S.C. 485i).
				(4)The Lake
			 Roosevelt Cooperative Management Agreement concluded in April 1990 among the
			 Department of the Interior, the Spokane Tribe, and the Confederated Tribes of
			 the Colville Reservation, over all land acquired by the United States pursuant
			 to the Act of June 29, 1940 (16 U.S.C. 835d), also known as the Reservation or
			 Indian Zone.
				(b)Colville-Spokane
			 reservation boundaryNothing in this section—
				(1)establishes or
			 affects—
					(A)the precise
			 location of the boundary between the Spokane Indian Reservation and the
			 Colville Reservation along the Columbia River; or
					(B)the agreement
			 between the Colville Tribes and the Spokane Tribe that the common boundary of
			 the Spokane Tribe and Colville Tribes Indian zones established under the Act of
			 June 29, 1940 (16 U.S.C. 835d), shall follow the center line of Lake Roosevelt,
			 without reference to the course of the submerged Columbia River; or
					(2)affects the
			 rights of the Colville Tribes or the Spokane Tribe to the use of the respective
			 portion of each tribe of the Indian zone, as provided in the Act of June 29,
			 1940 (16 U.S.C. 835d).
				(c)Retention of
			 authority by the United StatesNothing in this Act alters or
			 affects the authority or responsibility of—
				(1)the United States
			 to carry out the Columbia Basin Project under the Columbia Basin Project Act
			 (16 U.S.C. 835 et seq.); or
				(2)the National Park
			 Service to administer the Lake Roosevelt National Recreation Area under the Act
			 of August 25, 1916 (39 Stat. 535, chapter 408; 16 U.S.C. 1 et seq.).
				10.Satisfaction of
			 claimsPayment by the
			 Secretary under section 5 and the Administrator under section 6 and delegation
			 under section 9 constitute full satisfaction of the claim of the Spokane Tribe
			 to a fair share of the annual hydropower revenues generated by the Grand Coulee
			 Dam project for the past and continued use of land of the Spokane Tribe for the
			 production of hydropower at Grand Coulee Dam.
		11.AdministrationNothing in this Act establishes any
			 precedent or is binding on the Southwestern Power Administration, Western Area
			 Power Administration, or Southeastern Power Administration.
		12.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
